[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 601 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 602 
RAPALLO, J., reads for reversal and new trial.
ANDREWS and MILLER, JJ., concur.
EARL, J., concurs on ground that question of fact should have been submitted to the jury.
CHURCH, Ch. J., and FOLGER, J., dissent.
Judgment reversed.